Citation Nr: 1441821	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  07-25 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), claimed as a heart condition.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

he Veteran had active service from November 1973 to November 1976.  The Veteran also had service in the Alabama Army National Guard (ALARNG) from June 1988 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of July 2005 and January 2006 by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).

In June 2013 this matter was last before the Board at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2013, the Veteran was afforded a VA examination to address the etiology of his claimed acquired psychiatric disorder.  The Veteran has alleged the onset of psychiatric symptoms to service, particularly referencing a May 1975 hospitalization.  The examination report documents that the Veteran's electronic claims file was reviewed by the examiner, who, in rendering a negative etiological opinion with respect to anxiety disorder, not otherwise specified, noted the presence of 2 service treatment records from 1975 relating to anxiety and nervousness.  However, the examiner also remarked that she was unable to find any "inpatient treatment records from May 1975," in the voluminous medical records.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

The December 2013 VA examination report is inadequate.  The examiner did not base her opinion on a full review of the claims file, and the Board cannot thus conclude that the evaluation was a fully informed one.  Barr, supra.  The Board's review of the claims file clearly discloses May 1975 inpatient treatment records.  Upon remand, the examiner's attention is directed towards the review of all documents on the Veterans Benefits Management System (VBMS) with a document type of "Medical Treatment Record - Government Facility" marked as received in December 2013.    

In June 2013, the Board remanded this matter to attempt to obtain records and verification pertaining to the Veteran's ALARNG service, in furtherance of assisting the Veteran in substantiating his claims.  The AMC obtained some records from the Alabama Adjutant General, consisting of the apparent entirety of the Veteran's service personnel and treatment records in its possession.  The AMC also attempted to obtain 1997 records related to a hospitalization for heart problems and hypertension, but received a negative response from the Records Management Center (RMC).  The AMC also requested leave and earning statements (LESs) from the Defense Finance and Accounting Service (DFAS), but there is no indication the requested LESs were unavailable.  See May 2014 letter to Veteran.

Upon remand, the AOJ should again attempt to obtain the Veteran's LESs.  VA has a duty to make as many requests as necessary to obtain records in the custody of a Federal department or agency unless concluding they do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.  DFAS has not indicated that the Veteran's LESs do not exist or that it is not in custody thereof.  Accordingly, upon remand, these records should be once again be sought.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").

In December 2013, the Veteran was also afforded a VA examination to address his claims for service connection of hypertension and CAD.  The examination resulted in negative etiological opinions for both disabilities with respect to the documented period of active duty service from November 1973 to November 1976.  The examiner noted that ischemic heart disease had not been diagnosed until 2004, 28 years following service.  The examiner did not address whether CAD or hypertension had been incurred or aggravated during a period of active duty for training (ACDUTRA). Thus, the examination report should be returned for an addendum.  38 C.F.R. § 4.2.  

In this regard, the Board acknowledges that the Veteran's periods of ACDUTRA in the Alabama National Guard have yet to be verified.  Active military service includes ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Should the AOJ's development result in confirmation of the Veteran's period of ACDUTRA, the examiner should take this into consideration when rendering the requested opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency, which may include the Alabama Adjutant General, the Defense Finance and Accounting Services (DFAS) and the National Guard Bureau for verification of all periods of the Veteran's service in the National Guard from 1988 to 2004.  In particular, the inclusive dates (by day, month, and year) of active duty, ACDUTRA and INACDUTRA should be verified.  Reports of retirement points do not contain the necessary information in this regard.  Instead, a soldier detail report of retirement points showing the days the Veteran participated in ACDUTRA and INACDUTRA should be requested from the Adjutant General and/or the National Guard Bureau.

All efforts to obtain these records should be fully documented and a negative response is required in each case.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).

2.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, return the file to the December 2013 psychiatric examiner who provided the last opinion for an addendum.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed psychiatric disability.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the claims files, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

The examiner is asked to express an opinion as to whether any currently diagnosed psychiatric disorders, including but not limited to depression, atypical dissociative disorder, adjustment reaction with mixed emotional features, and anxiety disorder, NOS, is/are at least as likely as not (i.e., 50 percent or greater possibility) began in or are related to the Veteran's period of active service from November 1973 to November 1976, including the in-service treatment for "nerves."  See May 1975 inpatient treatment records.  The examiner should also consider the Veteran's complaints of continuity of symptoms since discharge from service.  The examiner must provide a complete rationale for any stated opinion.  

Attention is directed to a review of the service treatment records on the VBMS system, and the examiner is advised that the service treatment records on the system are identified by document type as "Medical Treatment Record - Government Facility," with a receipt date in December 2013.   

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, return the claims file to the examiner that conducted the December 2013 VA heart and hypertension examination, if available, for an addendum opinion to assess the nature and etiology of the currently diagnosed hypertension and heart condition, including but not limited to coronary artery disease, and their relationship to service, if any.  If the December 2013 VA examiner is not available, the claims file must be available to another appropriate health care provider for the requested opinion.

The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  

The examiner is asked to express an opinion as to whether the Veteran's currently diagnosed hypertension and heart condition, including but not limited to coronary artery disease, was/were manifested during the period of active service from November 1973 to November 1976 or within one year after discharge from service.  In this regard, the Veteran has reported that he experienced chest pain during this period of service while running.  If not, the examiner is asked to express an opinion as to whether the currently diagnosed hypertension and heart condition is/are at least as likely as not (i.e., 50 percent or greater possibility) related to that period of active service.  The examiner is asked to discuss the significance, if any, of the Veteran's non-service-connected type II diabetes mellitus in reaching this conclusion.  See Dr. Lodewick's July 2004 statement.  The examiner must provide a complete rationale for any stated opinion.

If the responses above are negative, the examiner is asked to address whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the hypertension and coronary artery disease (or any heart condition) was/were incurred during a period of National Guard active duty for training (ACDUTRA) or that they were aggravated (i.e., permanently worsened) beyond their natural progression during a period or periods of ACDUTRA.

4.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiner if they are deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



